Title: From Benjamin Franklin to William Pulteney, 30 March 1778
From: Franklin, Benjamin
To: Pulteney, William Johnstone


Sir
Passy, March 30th: 78.
When I first had the honour of conversing with you on the Subject of Peace, I mentioned it as my Opinion that every Proposition which imply’d our voluntarily agreeing to return to a Dependance on Britain was now become impossible; that a Peace on equal Terms undoubtedly might be made, and that, tho’ we had no particular Powers to treat of Peace with England, we had general Powers to make Treaties of Peace, Amity and Commerce with any State in Europe, by which I thought we might be authoriz’d to treat with Britain; who if sincerely disposed to Peace, might save time and much Bloodshed by treating with us directly. I also gave it as my Opinion, that in the Treaty to be made, Britain should endeavour, by the Fairness and Generosity of the Terms she offer’d to recover the Esteem, Confidence and Affection of America, without which the Peace could not be so beneficial, as it was not likely to be lasting. In this I had the Pleasure to find you of my Opinion.
But I see by the Propositions you have communicated to me, that the Ministers cannot yet divest themselves of the Idea, that the Power of Parliament over us is constitutionally absolute and unlimited; and that the Limitations they may be willing now to put to it by Treaty, are so many Favours or so many Benefits for which we are to make Compensation.
As our Opinions in America are totally different, a Treaty on the Terms proposed appears to me utterly impracticable either here or there. Here we certainly cannot make it, having not the smallest Authority to make even the Declaration specified in the proposed Letter, without which If I understood you right, treating with us cannot be commenc’d. I sincerely wish as much for Peace as you do, and I have enough remaining of Good Will for England to wish it for her Sake, as well as for our own, and for the Sake of Humanity. In the present State of things the proper means of obtaining it, in my Opinion, are, to acknowledge the Independence of the United States, and then enter at once into a Treaty with us, for a Suspension of Arms, with the usual Provisions relating to Distances, and another for establishing Peace, Friendship and Commerce, such as France has made. This might prevent a War between you and that Kingdom, which in the present Circumstances and Temper of the two Nations an Accident may bring on every Day tho’ contrary to the Interest, and without the previous Intention of either. Such a Treaty we might probably now make with the Approbation of our Friends; but if you go to War with them on Account of their Friendship for us, we are bound by Ties, stronger than can be formed by any Treaty, to fight against you with them, as long as the War against them shall continue.
May God at last grant that Wisdom to your national Councils which he seems long to have deny’d them, and which only sincere, just, and humane Intentions can merit or expect. With great personal Esteem I have the Honour to be, Sir, Your most obedient humble Servant,
BF.
To Mr Pultney
